Exhibit 10.3
REVENUE SHARING DISTRIBUTION AGREEMENT
This Agreement is made and entered into as of the latest date set forth on the
signature lines below (the “Effective Date”) by and between Oculus Innovative
Sciences, Inc., a Delaware corporation having a place of business at 1129
No. McDowell Boulevard, Petaluma, California, USA 94954 (“Company”), and
VetCure, Inc., a California corporation having a place of business at 3546 N.
Riverside Ave, Rialto, CA 92377 (“Distributor”).
     WHEREAS Company has developed proprietary technology and know-how known as
the Vetericyn Wound Care Spray (“Vetericyn”) which the Company distributes and
sells in the form of liquid solutions, as further identified in Exhibit A to
this Agreement, and
     WHEREAS Distributor desires to distribute Vetericyn in the Territory (as
hereinafter defined).
     NOW THEREFORE in consideration of the mutual promises and undertakings of
the parties hereto the parties agree as follows:
     1. Definitions.
          1.1 “Change in Control” shall mean (a) any consolidation or merger of
either party with or into any other corporation or other entity or person, or
any other corporate reorganization, in which the stockholders of such party
immediately prior to such consolidation, merger or reorganization, own less than
fifty percent (50%) of such party’s voting power immediately after such
consolidation, merger or reorganization, or any transaction or series of related
transactions to which either is a party in which in excess of fifty percent
(50%) of such party’s voting power is transferred; or (b) a sale, lease or other
disposition of all or substantially all the assets of either party.
          1.2 “Confidential Information” means information of a party, which
information is conspicuously marked with “Confidential”, “Proprietary” or other
similar legend. If Confidential Information is orally disclosed or it is
observed, it shall be identified as such at the time of disclosure or
observation and a brief written description and confirmation of the confidential
nature of the information shall be sent to the recipient within thirty (30) days
after the disclosure. The Solution Specifications, quantities, schedules and
pricing, projections and business plans shall be considered Confidential
Information hereunder whether disclosed orally or in writing, or whether or not
marked “Confidential” or “Proprietary.”
          1.3 “Intellectual Property Rights” means all intellectual property
rights worldwide arising under statutory or common law or by contract and
whether or not perfected, now existing or hereafter filed, issued, or acquired,
including all (a) patent rights; (b) rights associated with works of authorship
including copyrights and mask work rights; (c) trademarks, service marks, trade
dress and trade names; (d) rights relating to the protection of trade secrets
and confidential information; and (e) any right analogous to those set forth
herein and any other proprietary rights relating to intangible property.
          1.4 “Markets” means the animal health markets solely for use in the
treatment of all types of animals (non-humans) within the Territory.

 



--------------------------------------------------------------------------------



 



          1.5 “Purchase Order” shall mean an offer from Distributor received by
Company, whether in written or other form, or in electronic form, to purchase or
schedule delivery of a specified amount of Solutions that complies with the
requirements set forth in this Agreement.
          1.6 “Regulatory Approvals” means any and all approvals, applications,
registrations, licenses, certifications and other requirements imposed by any
governmental agency or other entity exercising any regulatory or other
governmental or quasi-governmental authority.
          1.7 “Company’s Technology” means Company’s proprietary technology and
know-how known as the Microcyn Technology, used for (among other things)
veterinary applications.
          1.8 “Solution(s)” means the liquid solutions based on Company’s
Microcyn Technology which are to be provided by Company under this Agreement as
Vetericyn Wound Care Spray, as further described in Exhibit A. From time to
time, the Company may introduce new products and packaging, including, but not
limited to, otic cleanser, gels, shampoos, etc., based on the Microcyn
Technology platform and new packaging configurations. Distributor will be
granted exclusive distribution rights for these new products in the Market
during the Term and within the Territory. The parties intend to work in good
faith to finalize pricing, packaging and labeling regarding these new products
in the future.
          1.9 “Solution Specifications” means the specifications for the
Solutions as set forth in Exhibit B.
          1.10 “Territory” shall mean the United States of America.
     2. Purchases and Solutions.
          2.1 General. This Agreement establishes the terms and conditions on
which Company will sell to Distributor the Solutions. This Agreement shall not
be modified, supplemented or interpreted by any trade usage or prior course of
dealing not made a part of this Agreement by its express terms.
          2.2 Appointment. Subject to all the terms and conditions of this
Agreement, Company hereby appoints Distributor for the term of this Agreement as
the exclusive distributor of the Solutions only within the Market and only
within the Territory. Distributor may distribute Solutions only to persons and
entities located and taking delivery within the Territory . Furthermore,
Solution distributed by Distributor for further distribution may be distributed
only through subdistributors who are bound in writing for Company’s benefit to
all the restrictions on Distributor contained in this Agreement. Nothing in this
Agreement shall be construed as limiting in any manner Company’s marketing or
distribution activities or its appointment of other dealers, distributors,
licensees or agents outside the Market and/or outside the Territory.
          2.3 Shipment Terms and Costs. Solution is delivered DDP, Delivered
Duty Paid, from the Company’s manufacturing plant in Zapopan, Mexico to
Distributor’s warehouse in Rialto, California.

 



--------------------------------------------------------------------------------



 



          2.4 Purchase Order and Forecast. On a quarterly basis, Distributor
shall provide a non-binding, rolling forecast of purchases of Solutions for the
next six (6) months after the period covered by the Purchase Order.
          2.5 Purchase Orders. All Purchase Orders shall contain such pricing,
requested shipment schedule, delivery address, requested carrier and quantity
terms as set forth in Exhibit A.
     When acknowledgement of receipt and acceptance of the Purchase Order is
made by Company (either by written notice or by shipment of the Solutions
covered by the Purchase Order), the Purchase Order shall be deemed a commitment
to purchase and sell the Solutions pursuant to the terms of this Agreement.
          2.6 Pricing. The Solution prices are set forth in Exhibit A and shall
be payable in US Dollars.
          2.7 Payment Terms. Payment terms are thirty (30) days net for OBP
(defined below). All payments related to the Revenue Sharing (also defined
below) portion are due thirty (30) days after month end for which the Revenue
Sharing calculation applies.
          2.8 Minimum Purchase. Minimum ordering quantities are set forth in
Exhibit A. No orders shall be accepted, unless such orders are at least equal to
or greater than the minimum quantities set forth in Exhibit A.
     3. Delivery and Acceptance.
          3.1 Delivery of Solution. Delivery of Solution shall be DDP, Delivered
Duty Paid, from the Company’s manufacturing plant in Zapopan, Mexico to
Distributor’s warehouse in Rialto, California. Shipment dates are approximate
and are subject to change.
          3.2 Packaging. Company shall package the Solutions for shipment to
Distributor in the manner customarily used by Company, unless Distributor
requires different packaging specifications, in which case any such different
packaging shall be at Distributor’s expense. Distributor will provide such
reasonable specifications to Company in writing within thirty (30) days of the
Effective Date. After execution of this Agreement, Distributor will, at its own
expense, begin studying all necessary steps to conduct final finished bottlling
and labeling (“Packaging”) of Vetericyn in Distributor’s facility. The Company
will, at its own expense, begin studying all necessary steps to manufacture the
Solution in Petaluma, California and ship to Distributor in bulk. Distributor
intends to target certain Packaging and Solution pricing not to exceed $2.00 per
bottle. If the costs of Packaging and Solution pricing are greater than $2.00
per bottle, which includes transportation and duties, if any, then Distributor
will absorb any additional costs over $2.00 per bottle. If the costs of
Packaging and Solution are less than $2.00 per bottle, then any savings will be
shared equally between the parties. Upon achieving all necessary regulatory
approvals necessary for Packaging medical devices, Distributor will have the
right to Package the Solution for the Market in the Territory. The Company will
conduct periodic audits, with reasonable prior notice, of Distributor’s
Packaging facility in an effort to ensure Distributor complies with appropriate
regulatory requirements for final finished Packaging. The parties agree to work
in good faith to create a similar Revenue Sharing mechanism, as described in
Exhibit A, upon transfer of Packaging to Distributor.

 



--------------------------------------------------------------------------------



 



          3.3 Future Manufacturing Rights. Upon achieving a certificate of
compliance under Good Manufacturing Practices (“GMP”) to Package medical devices
under US Food and Drug Administration rules, the parties agree to work in good
faith to study Distributor’s manufacturing capabilities under the following
scenario. Distributor would provide a secure manufacturing area within
Distributor’s facility solely to house the Company’s proprietary manufacturing
line. Distributor would further reimburse all salary and related employment
costs for a Company employee, if deemed necessary by the parties, to maintain
and operate the Company’s manufacturing line within Distributor’s facility. Any
potential costs savings that result from the transfer of manufacturing to
Distributor’s facility would be split evenly between the Company and
Distributor. For purposes of clarity, any transfer of manufacturing rights will
only occur upon written mutual agreement, or pursuant to Section 10.3.
          3.4 Risk of Loss or Damage. Title and risk of loss will be transferred
to Distributor upon delivery of Solutions by Company. Distributor will also bear
the risk of loss with respect to any Solutions rejected by Distributor until
received by Company in Petaluma, California, or another location by mutual
agreement.
          3.5 Delivery Performance. Company may make partial deliveries of the
Solutions under this Agreement. Partial deliveries will be separately invoiced
by Company and paid for by Distributor without regard to subsequent deliveries.
          3.6 Cancellation; Rescheduling. Distributor may not cancel or
reschedule any shipment under a Purchase Order once the Purchase Order is
accepted by Company.
          3.7 Solution Acceptance. All Solutions will be subject to final
inspection and acceptance by Distributor within seven (7) working days after
receipt. Distributor may only reject Solutions if the Solutions shipped by
Company did not materially conform to the Solution Specifications at the time of
shipment by Company. In any event, use of the Solutions by Distributor or its
customers, or the failure by Distributor to return the Solutions within fourteen
(14) working days following delivery of such Solutions shall constitute
acceptance by the Distributor. Any Solutions properly rejected will be returned
to Company in accordance with the return procedures set forth in Article VI with
respect to warranty claims.
          3.8 Force Majeure. Neither party shall be liable for nonperformance or
delay in performance (other than of obligations regarding payment of money or
confidentiality) caused by any event reasonably beyond the control of such party
including, but not limited to wars, hostilities, revolutions, riots, civil
commotion, national emergency, strikes, lockouts, epidemics, fire, flood,
earthquake, force of nature, explosion, embargo, or any other Act of God, or any
law, proclamation, regulation, ordinance, or other act or order of any court,
government or governmental agency.

 



--------------------------------------------------------------------------------



 



     4. Certain Obligations.
          4.1 Distribution Efforts. Distributor shall use commercially
reasonable efforts to successfully market the Solutions in the Market in the
Territory on a continuing basis and to comply with good business practices and
all laws and regulations relevant to this Agreement or the subject matter
hereof. In its distribution efforts, Distributor will use mutually agreed upon
names for the Solution; provided that all advertisements and promotional
materials shall be subject to mutual written consent of both parties, which
approval shall not be unreasonably withheld, and, provided further, that no
other right to use any name or designation is granted by this Agreement.
          4.2 Compliance with Laws. Both parties shall conduct their respective
businesses in accordance with all laws and regulations. Without limiting the
foregoing, Distributor shall not market or sell any Solution except in
compliance with the Regulatory Approvals and all applicable laws and
regulations.
          4.3 Exclusivity and Use of Solutions. Distributor is the exclusive
distributor in the Territory and purchase of Solution is solely for use by
Distributor in the Markets. Distributor shall not market, distribute or sell the
Solution on a stand-alone basis or in any market other than the Markets.
          4.4 Support. Subject to Company’s scheduling and personnel
constraints, Company will provide to Distributor reasonable engineering,
research and development support and access to its personnel as needed for use
of the Solution in the Markets.
          4.5 Branding of Solution. Both parties will work in good faith to use
the other’s trademarks and brand names for labeling and marketing efforts.
          4.6 Equity Compensation. In exchange for Distributor’s commitment to
its marketing efforts and other good and valuable consideration, the Company
will issue to the Distributor 433,275 shares of its common stock. Such issuance
will depend on the Company’s satisfaction that such issuance complies with
federal and state securities laws and with the rules and regulations for the
trading market on which the Company’s stock trades. The Distributor agrees to
provide such information as reasonably requested by the Company to establish
such compliance. The Company will issue such shares of common stock within 10
business days of the execution of this agreement to such individuals or entities
as directed by the Distributor or as otherwise decided by the parties in
writing. The shares of common stock will be issued pursuant to a private
placement and will bear a restrictive legend. The shares of common stock will
not have registration rights however the Company may, in its sole discretion,
register such shares of common stock.
     5. Ownership.
          5.1 Company’s IP. Company is and shall be the sole and exclusive owner
of all Intellectual Property Rights in and to the Solutions and Company’s
Technology, including, without limitation, its Microcyn Technology, and any and
all inventions, technology, know-how and other intellectual property made,
conceived, created, reduced to practice or otherwise developed as part of
Company’s services pursuant to Article IV of this Agreement, and all
improvements, enhancements, modifications and derivatives of any of the
foregoing (collectively, “Company’s IP”).

 



--------------------------------------------------------------------------------



 



          5.2 No Reverse Engineering. Distributor acknowledges that the
Solutions contain the valuable trade secret information of Company and other
proprietary information of Company. Accordingly, Distributor agrees that it will
not, at any time during the term of this Agreement or thereafter, reverse
engineer or otherwise attempt to discern the trade secret information of the
Solutions, nor will Distributor permit any third party to do any of the
foregoing. Company acknowledges that the Distributor’s Process contains the
valuable trade secret information of Distributor and other proprietary
information of Distributor. Accordingly, Company agrees that it will not, at any
time during the term of this Agreement or thereafter, reverse engineer or
otherwise attempt to discern the trade secret information of the Distributor’s
Process, nor will Company permit any third party to do any of the foregoing.
          5.3 IP Warranty. The Company is the legal and beneficial owner of all
right, title and interest in and to the Intellectual Property, the Solutions and
the Company Technology, having good title hereto, free and clear of any and all
mortgages, liens, security interest and charges, and no person or entity has or
shall have any claim of ownership with respect to the Intellectual Property, the
Solutions or the Company Technology; The Intellectual Property is subsisting and
is not invalid or unenforceable, in whole or in part; Company has not previously
assigned, transferred, conveyed or otherwise encumbered any right, title or
interest in the Intellectual Property, the Solutions or the Company Technology
the subject of this Agreement and has not granted to any third party any license
to use the Intellectual Property, Solutions or the Company Technology in any
manner inconsistent with or in conflict with any provisions of this Agreement or
the rights of Distributor under this Agreement, or any covenant not to sue for
any such use; Neither the Intellectual Property, the Solutions nor the Company
Technology nor the disclosing, copying, making, using or selling of such
Intellectual Property, Solutions or Company Technology, or products or services
embodying such Intellectual Property, Solutions of Company Technology, violates,
infringes or otherwise conflicts or interferes with any copyright, trade secret,
trademark, service mark, patent or any other intellectual property or
proprietary right of any third party; There are no claims, judgments or
settlements relating to the Intellectual Property, the Solutions or the Company
Technology to be paid by the Company, and no claim has been brought by any
person or entity alleging that the Intellectual Property, the Solutions or the
Company Technology or the disclosing, copying, making, using or selling of such
Intellectual Property, Solutions or Company Technology or products or services
embodying such Intellectual Property, Solutions or Company Technology, violates,
infringes or otherwise conflicts or interferes with any copyright, trade secret,
trademark, service mark, patent or any other intellectual property or
proprietary right of any third party; and the Company does not know of any
infringement by others of the Intellectual Property.
     6. Limitation On Liability And Remedies.
          6.1 Company Limited Warranty; Limitation of Remedies.
               (a) Company warrants that each Solution delivered will, under
normal use and conditions, substantially conform to the applicable Solution
Specifications for a period of one (1) to two (2) years, in conformity with the
various products label claims regarding shelf-life, after the specific Solution
has shipped ex-works. This limited warranty does not cover the results of
accident, abuse, misapplication, vandalism, acts of God, use contrary to
specifications or instructions, or modification by anyone other than Company.

 



--------------------------------------------------------------------------------



 



               (b) Company’s entire liability and Distributor’s exclusive
remedy, except for the indemnity obligations as set forth in Section 7.2, which
are in addition to the remedies set forth in this Section 6.1, shall be
replacement of the materially non-conforming Solutions. Distributor may reject
and return such non-conforming Solutions for modification or replacement by
Company provided that Distributor must first obtain a Return Material
Authorization from Company. Company shall issue a Return Material Authorization
(“RMA”) within two (2) business days after Distributor’s request. Any additional
terms of the RMA procedure shall be mutually agreed to between the parties.
Distributor shall include the RMA number with all returns. Distributor shall
return all such non-conforming Solutions to Company within fifteen (15) days of
Distributor’s receipt of such Solutions.
               (c) Company is liable for all transit costs associated with
replacement of non-conforming Solution. If the Company intends to destroy any
non-conforming Solution, such costs are the responsibility of the Company.
               (d) If modification or replacement is not reasonably possible,
then Company may elect to refund to Distributor an amount equal to the purchase
price for the non-conforming Solutions, and such refund shall be Distributor’s
entire remedy. Any replacement Solution will be warranted for the remainder of
the original warranty period. Company shall not be responsible for any labor
costs or other costs Distributor incurs incident to the replacement of any
non-conforming Solution.
               (e) If Company determines that any returned Solution conformed to
the warranty, Company will return the Solution to Distributor at Distributor’s
expense, freight collect, along with a written statement setting forth Company’s
conclusion that the returned Solution was not defective, and Distributor agrees
to pay Company’s reasonable cost of handling and testing the returned Solution.
               (f) EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE VI, THE
SOLUTIONS ARE PROVIDED “AS-IS” WITHOUT WARRANTIES, EITHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE AND AGAINST INFRINGEMENT. EXCEPT AS EXPRESSLY
SET FORTH IN THIS ARTICLE VI, COMPANY DOES NOT WARRANT THAT THE SOLUTIONS WILL
MEET SPECIFIC REQUIREMENTS.
          6.2 Consequential Damages Waiver. IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER PARTY OR ITS CUSTOMERS FOR ANY INCIDENTAL, SPECIAL,
CONSEQUENTIAL, PUNITIVE OR INDIRECT DAMAGES, INCLUDING BUT NOT LIMITED TO ANY
LOST PROFITS OR LOST SAVINGS ARISING OUT OF THE USE OR INABILITY TO USE THE
SOLUTIONS OR OTHERWISE ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 



--------------------------------------------------------------------------------



 



          6.3 Limitation of Liability. COMPANY’S AGGREGATE LIABILITY UNDER OR
ARISING OUT OF THIS AGREEMENT FOR ANY CLAIM, WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE, SHALL BE LIMITED, EXCEPT FOR THE INDEMNITY OBLIGATIONS IN SECTION
7.2, WHICH ARE IN ADDITION TO THE REMEDIES SET FORTH IN THIS SECTION 6.3, TO AN
AMOUNT EQUAL TO THE AMOUNT PAID BY DISTRIBUTOR TO COMPANY UNDER THIS AGREEMENT
FOR THE SOLUTIONS THAT ARE THE SUBJECT OF THE LIABILITY IN THE SIX-MONTH PERIOD
IMMEDIATELY PRECEDING THE DATE ON WHICH THE CLAIM AROSE. DISTRIBUTOR’S AGGREGATE
LIABILITY UNDER OR ARISING OUT OF THIS AGREEMENT FOR ANY CLAIM, WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE, SHALL BE LIMITED TO THE AMOUNT OF COVERAGE REQUIRED
UNDER THIS SECTION 6.3. EACH PARTY SHALL NAME THE OTHER PARTY AS AN ADDITIONAL
INSURED IN ITS LIAIBLITY INSURANCE COVERAGE AND EACH PARTY SHALL MAINTIAN A
MINIMUM OF TWO ($2,000,000) MILLION DOLLAR LIABILITY INSURANCE COVERAGE.
     7. Indemnification.
          7.1 Distributor’s Indemnity. Distributor agrees that it will, at its
own expense, defend all suits or proceedings instituted against Company arising
out of any marketing, sale or use or off-label use of the Solution in the
Markets by Distributor.
          7.2 Company’s Indemnity. The Company agrees that it will, at its own
expense, defend all suits or proceedings instituted against the Distributor
arising out of any marketing, sale or on-label use of the Company’s products in
the non-Markets. The Company further agrees that it will, at it own expense,
indemnify and hold harmless for the benefit of Distributor and its officers,
directors, shareholders, for any liability or damage to Distributor in the event
any warranties of Company are inaccurate or false, any product liability claims
regarding the Solutions, or any infringement or threatened infringement of the
Intellectual Property.
     8. Confidential Information
          8.1 Ownership of Confidential Information. Both parties are and shall
remain the owner of its Confidential Information. Nothing contained in this
Agreement shall be construed as granting any rights by license or otherwise to
such Confidential Information.
          8.2 Agreement to Maintain Confidentiality. Both parties shall take all
reasonable steps to ensure that it and its agents maintain the confidentiality
of the Confidential Information.
          8.3 Agreement Not to Use or Disclose. Except as provided in this
Agreement, neither party shall disclose to any other person or entity
Confidential Information of the disclosing party or use such Confidential
Information for any purpose other than the purposes expressly authorized under
this Agreement.
          8.4 Specific Performance. The parties recognize and agree that any
breach by the receiving party of its obligations contained in this Article VIII
would cause irreparable harm to the disclosing party such that the disclosing
party could not be compensated for the harm by money damages alone. Therefore,
the parties agree that the provisions of this Article VIII shall be enforceable
by specific performance, including injunctive relief.

 



--------------------------------------------------------------------------------



 



     9. Term and Termination.
          9.1 Term. This Agreement shall be effective and in full force from the
Effective Date for a period of ten (10) years and shall automatically renew for
successive five (5) year terms, unless terminated earlier pursuant to this
Section 9.
          9.2 Termination for Cause. Either party will have the right to
terminate this Agreement for cause upon thirty (30) days’ prior written notice
to the other party of a material breach of this Agreement by the other party
that remains uncured during such thirty (30) day period or if any representation
or warranty is determined to be false or misleading.
          9.3 Effect of Termination.
               (a) Upon the termination of this Agreement for any reason, each
party shall retain ownership of its respective Confidential Information and
shall return to the other party all of the Confidential Information received
from the other party up to the time of termination.
               (b) Upon termination of this Agreement, Distributor may elect to
(i) pay to Company any amounts due under this Agreement or (ii) return to the
Company any unpaid for Solution.
               (c) If either party terminates this Agreement for cause, then,
the other party may elect to (i) continue to supply, or require the Company to
continue to supply, Solutions to Distributor under Purchase Orders that Company
accepted prior to the effective date of termination and Distributor agrees to
pay Company the purchase price for such Solutions or (ii) cancel all such
Purchase Orders and neither party will have liability for such cancellation.
               (d) Neither Company nor Distributor shall be liable to the other
for compensation, reimbursement or damages for the loss of prospective profits,
anticipated sales or goodwill as a result of the termination of this Agreement
in accordance with the terms of Section 9.2 or Section 9.3.
          9.4 Survival. Upon the expiration, or the termination for any reason,
of this Agreement, the rights and obligations of the parties under Sections 2.6,
2.7, 3.7, 3.8, 4.1, 9.4, 9.5 and Articles 1,5,6,7 and 8 shall survive and remain
in effect.
     10. Miscellaneous.
          10.1 Notices. All notices shall be deemed given by fax, and addressed
as set forth at the signature line below or to such other address as the party
to receive the notice or request so designates by written notice to the other.
          10.2 Assignment and Subcontracting. This Agreement and all rights and
obligations hereunder are personal to the parties hereto and shall not be
assigned by either

 



--------------------------------------------------------------------------------



 



party to any third party without the prior written consent thereto by the other
party except that Company may assign this Agreement to an affiliate or to a
successor to all or substantially all of the Company’s assets or to a majority
of Company’s voting stock. This Agreement shall benefit and be binding upon the
parties to this Agreement and their respective permitted successors and assigns.
          10.3 Change of Control.  Within sixty (60) days of a Change in Control
at the Company, and notwithstanding any provision of this Agreement to the
contrary, including without limitation Section 3.3, Distributor may elect at its
own expense, to immediately transfer (by way of a non-exclusive license) one or
more of the Company’s manufacturing lines that produce the Vetericyn formula for
the Solutions.  Upon the election to transfer, Distributor would have the
exclusive right to manufacture and Package Vetericyn or any derivative thereof,
in the Market during the Term. In consideration, the Company, or its successors,
would receive a one-time, nonrefundable payment for the manufacturing lines(s)
on a mutually agreed upon price, in any event not to exceed the Company’s
original cost for such manufacturing line(s) and a perpetual ten percent (10%)
royalty on net sales related to the sales of Vetericyn or any derivative product
thereof, for the Term. The Company, or its successors, would agree to provide,
at Distributor’s expense, commercially reasonable technical and other assistance
to Distributor to facilitate the transfer process. 
          10.4 Waiver. No term or condition of this Agreement shall be deemed
waived unless such waiver is in a writing executed by the party against whom the
waiver is sought to be enforced. Failure or delay in the exercise of any right,
power or privilege hereunder shall not operate as a waiver thereof or of any
subsequent failure or delay.
          10.5 Governing Law, Jurisdiction, Venue. This Agreement is made under
and in all respects shall be interpreted, construed and governed by and in
accordance with the Laws of the State of California. Sole and exclusive
jurisdiction in any case or controversy arising under this Agreement or by
reason of this Agreement shall be with the Sonoma County Superior Court or the
United States District Court for the Northern District of California, and for
this purpose each party hereby expressly and irrevocably consents to the
exclusive jurisdiction of such courts.
          10.6 Severability. If any of the provisions of this Agreement in any
way violate or contravene any laws applicable to this Agreement, such provision
shall be deemed not to be a part of this Agreement and the remainder of this
Agreement shall remain in full force and effect. In such event, the parties
agree to negotiate in good faith to substitute legal and enforceable provisions
that most nearly effect the original intent of the severed provision.
          10.7 Subject Headings. The captions and headings used herein are
intended for convenience only, and shall not affect the construction or
interpretation of any section or provision of this Agreement.
          10.8 Entire Agreement; Amendments. This Agreement, including Exhibits
A and B hereto, constitutes the entire understanding and agreement of the
parties related to the subject matter hereof, and supersedes any and all prior
or contemporaneous offers, negotiations, agreements and/or understandings,
written or oral, as to such subject matter. Except as provided herein, no
amendment, revision or modification of this Agreement shall be effective or
binding unless made in writing and signed by the party against whom enforcement
is sought.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date transcribed below.

                  COMPANY:   DISTRIBUTOR:     OCULUS INNOVATIVE SCIENCES, INC.  
VETCURE, INC.    
 
               
BY:
  /s/ Hojabr Alimi   BY:   /s/ Robert Burlingame    
 
               
 
               
TITLE:
  CEO and Chairman   TITLE:   CEO    
 
               
 
               
DATE:
  January 26, 2009   DATE:   January 26, 2009    
 
               
 
                ADDRESS: 1129 No. McDowell Boulevard   ADDRESS:     Petaluma, CA
94954            
 
               
PHONE: (___)
      PHONE: (___)        
 
               
 
               
FAX: (___)
      FAX: (___)        
 
               

 